Cooper, C. J.,
delivered the opinion of the court.
In the case of Speed v. Kelly, 59 Miss. 47, we held that a debt due by a resident of this State to one domiciled in Louisiana, and having in his possession in that State the evidence of the debt, was not, in the absence of any other evidence, personal property situated in this State within the meaning of our statute of distribution. The reason given was that choses in action, having no situs, adhered to *704the person of the owner, and were situated at the domicile of the owner. We, however, carefully excluded the inference that this rule would be applied under all circumstances and regardless of the conduct or dealings of the owner with reference to it. The extent of that decision was that the statute should not be construed as per se localizing here all debts which might be due by residents of this State to one domiciled abroad at the time of his death. But where the. owner himself so deals with his estate as to incorporate it with the mass of property of the estate, then, though in the transmutations which it undergoes it is sometimes converted into choses in action and sometimes into tangible personalty or realty, it continues at all times “ situated in this State ” within the meaning of our statute. It would be an unwarrantable construction to hold that the debts due by residents of Mississippi to merchants conducting business in the States of Louisiana and Tennessee, contracted in the course of dealings with such merchants, were situated in this State within the meaning of the statute, while, on the other hand, it is manifest that capital invested in a business conducted in this State, though the business be owned by one domiciled in a foreign country, is situated here, as ■well when in the course of business it takes the shape of choses in action as when it exists in the form of merchandise or other tangible property. Our view is, that whether personal property is situated in this State or not is to be determined by reference to the intent of the owner, which intent is to be discovered by all the surrounding circumstances ; that the statute does not, in other cases than those in which the owner has so dealt with the property as to locate it here, abrogate the rule that choses in action have their situs at the domicile of the owner • but that wherever it appears that the debt arose as an incident to a business conducted in this State, whether that business be that of lending money, buying and selling property, or in any other manner, it is situated in this State and is governed by our laws. From this it follows that the estate in controversy in this suit was distributable under our statutes, and passes to the husband of the intestate regardless of her domicile.

Decree reversed.